DETAILED ACTION
The following Office Action is in the response to the Amendment filed on July 29, 2021.  Claims 1, 3-13, and 16-29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Allowable Subject Matter” section on pages 7-9 of the Applicant’s Response filed on July 29, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The amendment to claim 1 to incorporate the limitations of allowable claim 14 as previously pending and of intervening claim 2 as previously pending places the claim in condition for allowance.  Furthermore, the amendment to claim 16 to recite all of the limitations of independent claim 1 as previously pending, and of intervening claims 2 and 15 as previously pending places the claim in condition for allowance.  Therefore, the rejections of the claims under 35 U.S.C. §102 and 35 U.S.C. §103 are withdrawn.

Allowable Subject Matter
Claims 1, 3-13, and 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record are the Gorman, III et al. (US 2014/0358222) and Gabbay (US 2005/0256566) references.  The Gorman reference teaches a method of implanting a prosthetic valve at a mitral valve site and also implanting a shunt in the same medical procedure, but it does not specifically teach the shunt including a check valve that facilitates one-way blood flow from a chamber of a left side of the heart, via the shunt, to a chamber of a ride side of the heart, nor does it teach the shunt being shaped to define a lumen, and includes a membrane that regulates blood flow through the lumen, the membrane having a closed position in which the membrane inhibits blood flow through the lumen, and an open position in which the inhibiting of blood flow by the membrane is reduced, wherein movement between the open and closed position is dictated by blood flow associated with a threshold pressure difference of 4-6 mmHg.  The Gabbay reference also teaches a method of implanting a prosthetic valve at a mitral valve site and also implanting a shunt in the same medical procedure, but the shunt of the Gabbay reference does include  a check valve that facilitates one-way blood flow from a chamber of a left side of the heart, via the shunt, to a chamber of a ride side of the heart, nor does it teach the shunt including a membrane that regulates blood flow through the lumen, the membrane having a closed position in which the membrane inhibits blood flow through the lumen, and an open position in which the inhibiting of blood flow by the membrane is reduced, wherein movement between the open and closed position is dictated by blood flow associated with a threshold pressure difference of 4-6 mmHg.  Furthermore, there is no motivation or rationale that could be found to modify either of the references to include the one-way check valve or the membrane as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        11/24/2021